Exhibit 23.3 – Consent of Ryder Scott RYDER SCOTT COMPANY FAX (713) 651 -0849 PETROLEUM CONSULTANTS 11OO LOUISlANA SUITE 38OO HOUSTON. TEXAS 77OO2-5218 TELEPHONE (713) 651-9191 CONSENT OF RYDER SCOTT COMPANY, L.P. We hereby consent : (i) the use in the Form 10-K of Hyperdynamics Corporation, a Delaware corporation (the "Company") for the fiscal year ended June 30, 2006 under the Exchange Act of 1934, of information contained in our reserve report letter relating to the reserves and revenue, as of June 30, 2007, of certain interests held by HYD resources Corporation, a subsidiary of the Company; (ii) all references to such reserve report letter and/or to this firm in the Form 10-K; (iii) our being named as an expert in the Form 10-K. /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P. Houston, Texas September 27, 2007 1200. 53C - 6TH AVENUE, S.W. CALGARY, ALBERTA T2P 358 TEL (403) 262-2799 FAX (403) 262-2790 621 17TH STREET, SUITE 1550 DENVER, COLORADO 8O293-1501 TEL (303) 623-9147 FAX(303)623-4258
